Exhibit 10.2

     
(WESTERM DIGITAL LOGO) [c22815c2281501.gif]
  Western Digital Corporation

ID: 95-2647125
20511 Lake Forest Drive
Lake Forest, CA 92630-7741
 
   
Notice of Grant of Stock Option
and Option Agreement — Executives
   

     
Name
  Option No.: #######
Address Line 1
  Plan: 2004 Performance Incentive Plan
City, State Zip
  ID: ####

Congratulations! Effective <<date>>, you have been granted a(n) <<option type>>
to buy <<number>> shares of Western Digital Corporation stock at <<$ option
price>> per share. The option was granted under the Amended and Restated 2004
Performance Incentive Plan (the “Plan”).1
Vesting:

                          Shares1   Vest Type     Full Vesting     Expiration
Date2  
 
                       

Your option is subject to the terms and conditions of this Notice, the attached
Standard Terms and Conditions for Stock Options — Executives (the “Standard
Terms”), and the Plan. By accepting the option, you are agreeing to the terms of
the option as set forth in those documents. You should read the Plan, the
Prospectus for the Plan, and the Standard Terms. The Standard Terms and the Plan
are each incorporated into (made a part of) this Notice by this reference. You
do not have to accept your option. If you do not agree to the terms of your
option, you should promptly return this Notice to the Western Digital
Corporation Stock Plans Administrator.
A copy of the Plan, the Prospectus for the Plan, and the Standard Terms have
been provided to you. If you need another copy of any of these documents, or if
you would like to confirm that you have the most recent version, you may obtain
another copy in the Company Library on the E*TRADE web site. These documents are
also available on the Western Digital Intranet site under Legal.

      1.   The number of shares subject to the option and the per-share exercise
price of the option are subject to adjustment under Section 7.1 of the Plan (for
example, and without limitation, in connection with stock splits).   2.   The
option is subject to early termination under Section 5 of the attached Standard
Terms and Conditions for Stock Options.

 





--------------------------------------------------------------------------------



 



(WESTERM DIGITAL LOGO) [c22815c2281501.gif]
Western Digital Corporation 20511 Lake Forest Drive
Lake Forest, California 92630 Telephone 949 672-7000
STANDARD TERMS AND CONDITIONS FOR STOCK OPTIONS — EXECUTIVES
Amended and Restated 2004 Performance Incentive Plan
1. Option Subject to Amended and Restated 2004 Performance Incentive Plan.
The option (the “Option”) referred to in the attached Notice of Grant of Stock
Option and Option Agreement (the “Notice”) was issued under Western Digital
Corporation’s (the “Corporation’s”) Amended and Restated 2004 Performance
Incentive Plan (the “Plan”). The Option is subject to the terms and provisions
of the Notice, these Standard Terms and Conditions for Stock Options -
Executives (these “Standard Terms”), and the Plan. To the extent any information
in the Notice, the prospectus for the Plan, or other information provided by the
Corporation conflicts with the Plan and/or these Standard Terms, the Plan or
these Standard Terms, as applicable, shall control. To the extent any terms and
provisions in these Standard Terms conflict with the terms and provisions of the
Plan, the Plan shall control. The holder of the Option is referred to herein as
the “Participant.” Capitalized terms not defined herein have the meanings set
forth in the Plan.
Unless otherwise expressly provided in other sections of these Standard Terms,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not and shall not be deemed to create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Administrator so conferred by
appropriate action of the Board or the Administrator under the Plan after the
grant date of the Option.
2. Option Agreement.
The Notice and these Standard Terms, together, constitute the Option Agreement
with respect to the Option pursuant to Section 5.3 of the Plan.
3. Type of Stock Option
The Notice indicates whether the Option is intended to qualify as an incentive
stock option (an “ISO”) under the Internal Revenue Code of 1986, as amended (the
“Code”), or is a nonqualified stock option (an option that is not an ISO). ISOs
are subject to additional requirements under the Code as generally described in
Section 5.1 of the Plan. If the aggregate fair market value of the shares with
respect to which ISOs (whether granted under the Option or otherwise) first
become exercisable by the Participant in any calendar year exceeds $100,000, as
measured on the applicable option grant dates and as determined in accordance
with Code Section 422 and the regulations promulgated thereunder, the
limitations of Section 5.1.2 of the Plan shall apply and to such extent the
Option will be rendered a nonqualified stock option.
4. Vesting
The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth in the Notice. The
first vesting installment of the Option shall be a fixed installment covering
the number of shares, and vesting on the fixed vesting date, set forth in the
first line of the Notice under “Vesting.” In each case, the Option is subject to
earlier termination in accordance with Section 5.

 

1



--------------------------------------------------------------------------------



 



The Option may be exercised only to the extent it is vested and exercisable. To
the extent that the Option is vested and exercisable, the Participant has the
right to exercise the Option (to the extent not previously exercised), and such
right shall continue, until the expiration or earlier termination of the Option
as provided in Section 5. Fractional share interests shall be disregarded, but
may be cumulated.
Except as expressly provided in Sections 6 and 7 below, the vesting schedule
requires continued employment or service through each applicable vesting date as
a condition to the vesting of the applicable installment of the Option and the
rights and benefits under this Option Agreement. Except as expressly provided in
Sections 6 and 7 below, employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in
Section 7 below or under the Plan.
5. Expiration of Option
The Option shall expire and the Participant shall have no further rights with
respect thereto upon the earliest to occur of (a) the termination of the Option
as provided in Section 7 below, (b) the termination of the Option as provided in
Section 7.4 of the Plan, or (c) the Expiration Date set forth in the Notice. The
Option may not be exercised at any time after a termination or expiration of the
Option.
6. Change in Control Event Generally
Subject to Sections 7.5, 7.6 and 7.7 of the Plan, upon (or, as may be necessary
to effectuate the purposes of this acceleration, immediately prior to) the
occurrence of a Change in Control Event in which the Option is to terminate
(i.e., the Administrator has not made a provision for the substitution,
assumption, exchange or other continuation of the Option and the Option will not
otherwise continue in accordance with its terms in the circumstances), the
portion of the Option that is outstanding and unvested immediately prior to the
Change in Control Event shall vest and become exercisable. In the event the
Option is to be terminated in connection with a Change in Control Event, the
Participant shall, unless the Administrator has made a provision for the
settlement of the Option, be given reasonable advance notice of the impending
termination and a reasonable opportunity to exercise the outstanding portion of
the Option in accordance with its terms (subject to Sections 7.5, 7.6 and 7.7 of
the Plan, after giving effect to the acceleration of vesting) before the
termination of the Option in such circumstances (except that in no case shall
more than ten (10) days’ notice of accelerated vesting and the impending
termination be required and any acceleration may be made contingent upon the
actual occurrence of the event).
7. Termination of Employment, Total Disability or Death
The Option shall be exercisable by the Participant (or his or her permitted
successor in interest) following the Participant’s termination of employment
only to the extent provided below in this Section 7. Except as provided in
Section 7(f) below, the last day that the Participant is employed by the
Corporation or a Subsidiary prior to a period of non-employment by any such
entity is referred to as the Participant’s “Severance Date.” In each case
described below, the Option shall be subject to earlier termination as
contemplated by Section 5.
(a) Termination of Employment Generally. Except as expressly provided below in
this Section 7, in the event the Participant ceases to be an employee of the
Corporation or any of its Subsidiaries for any reason, the Option shall
terminate on the Participant’s Severance Date to the extent that it is not
vested and exercisable on that date and, to the extent that the Option is
exercisable by the Participant on the Participant’s Severance Date, it may be
exercised by the Participant at any time within three months following the
Participant’s Severance Date. The Option, to the extent exercisable for the
three-month period following the Participant’s Severance Date and not exercised
during such period, shall terminate at the close of business on the last day of
the three-month period.

 

2



--------------------------------------------------------------------------------



 



(b) Total Disability. In the event that the Participant ceases to be an employee
of the Corporation or any of its Subsidiaries at a time when the Participant is
Totally Disabled and is not eligible to Retire, the Option shall terminate on
the Participant’s Severance Date to the extent that it is not vested and
exercisable on that date. In such circumstances, or in the event that the
Participant incurs such a Total Disability within not more than three months of
the Participant’s Severance Date if the termination of the Participant’s
employment was for any reason other than a termination of employment by the
Corporation or one of its Subsidiaries for Cause, the Option may, to the extent
the Option was exercisable by the Participant on the Participant’s Severance
Date, be exercised by the Participant (or, if the Participant is then
incapacitated, by the Participant’s personal representatives, heirs, or
legatees) at any time during the one-year period following the Participant’s
Severance Date. The Option, to the extent exercisable for the one-year period
following the Participant’s Severance Date and not exercised during such period,
shall terminate at the close of business on the last day of the one-year period.
For purposes of the Option, “Total Disability” (which term shall include
“Totally Disabled”) means a “permanent and total disability” within the meaning
of Section 22(e)(3) of the Code.
(c) Death. If the Participant dies while he or she is an employee of the
Corporation or any of its Subsidiaries, the Option (to the extent outstanding
and not previously vested and exercisable) shall vest and become exercisable on
the Participant’s Severance Date and shall continue to be exercisable by the
Participant’s personal representatives, heirs or legatees, as applicable, at any
time during the three-year period following the Participant’s Severance Date.
The Option, to the extent exercisable for the three-year period following the
Participant’s Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the three-year period.
(d) Retirement. If the Participant Retires from the Corporation or one of its
Subsidiaries, the Option (to the extent outstanding and not previously vested
and exercisable) shall vest and become exercisable on the Participant’s
Severance Date and shall continue to be exercisable by the Participant (or if
the Participant is then deceased, by the Participant’s personal representatives,
heirs or legatees, as applicable) at any time during the three-year period
following the Participant’s Severance Date. The Option, to the extent
exercisable for the three-year period following the Participant’s Severance Date
and not exercised during such period, shall terminate at the close of business
on the last day of the three-year period. Notwithstanding the foregoing, in the
event a Retired Participant provides services to a competitor of the Corporation
or any of its Subsidiaries as an employee, consultant, director, officer,
representative, independent contractor or otherwise, or otherwise competes with
the business of the Corporation or its Subsidiaries (in each case as determined
by the Administrator its sole discretion), the Option, to the extent not
previously exercised, shall immediately terminate. In addition, in such event
the Corporation shall have the right to recover any profits realized by such
Retired Participant as a result of any exercise of the Option during the
six-month period prior to the date such Retired Participant commenced providing
such services to a competitor. For this purpose, the Participant shall be deemed
to have “Retired” (which term shall include “Retirement,” “Retire” and
“Retires”) if the Participant retires from employment with the Corporation or
one of its Subsidiaries for any reason other than Cause after satisfying all of
the following at the time of such retirement: (i) the Participant is at least
65 years of age, (ii) the Participant’s age plus total years of continuous
service with the Corporation or any of its Subsidiaries (as determined by the
Administrator in its sole discretion) totals at least 75, and (iii) the
Participant has five (5) or more years of continuous service with the
Corporation or any of its Subsidiaries (as determined by the Administrator in
its sole discretion) ending on the date of such retirement. For purposes of
calculating “age plus total years of continuous service” under clause
(ii) above, fractional years shall be disregarded but may be cumulated (so that,
by way of example only, a Participant who is age 65 and 6 months with 9 years
and 6 months of continuous service would satisfy the requirements of clause
(ii), while a Participant who is age 65 and 6 months with 9 years and 5 months
of continuous service would not satisfy the requirements of clause (ii)). For
purposes of calculating the Participant’s “years of continuous service” under
clause (ii) or clause (iii) above, in no event shall the Participant accrue more
than one year of service with respect to any period of twelve consecutive months
(that is, concurrent employment by both the Corporation and one or more of its
Subsidiaries, or by multiple Subsidiaries, for a month shall not be counted as
more than one month of service).
(e) Termination for Cause. Notwithstanding the foregoing provisions of this
Section 7, if the Participant’s employment with the Corporation or any of its
Subsidiaries is terminated by the Corporation or one of its Subsidiaries for
Cause, the Option (whether or not all or any portion of such Option is then
vested and exercisable) shall immediately terminate on the Participant’s
Severance Date.

 

3



--------------------------------------------------------------------------------



 



For purposes of this Section 7 and as to any termination of employment or
services that occurs prior to the occurrence of a Change in Control Event, the
term “Cause” shall mean the occurrence or existence of any of the following with
respect to the Participant, as determined by the Administrator or its delegate
or delegates in its or their sole discretion:
(i) the Participant’s conviction by, or entry of a plea of guilty or nolo
contendre in, a court of competent and final jurisdiction for any crime
involving moral turpitude or any felony punishable by imprisonment in the
jurisdiction involved;
(ii) whether prior or subsequent to the date hereof, the Participant’s willful
engaging in dishonest or fraudulent actions or omissions;
(iii) the Participant’s failure or refusal to perform his or her duties as
reasonably required by his or her employer;
(iv) negligence, insubordination, violation by the Participant of any duty
(loyalty or otherwise) owed to the Corporation, one or more of its Subsidiaries,
or any of their respective affiliates, or any other misconduct on the part of
the Participant;
(v) the repeated non-prescription use of any controlled substance, or the
repeated use of alcohol or any other non-controlled substance which in the
Administrator’s (or its delegate’s or delegates’) reasonable determination
interferes with the Participant’s service as an officer or employee of the
Corporation, one or more of its Subsidiaries, or any of their respective
affiliates;
(vi) sexual harassment by the Participant that has been reasonably substantiated
and investigated;
(vii) involvement in activities representing conflicts of interest with the
Corporation, one or more of its Subsidiaries, or any of their respective
affiliates;
(viii) improper disclosure of confidential information;
(ix) conduct endangering, or likely to endanger, the health or safety of another
employee;
(x) falsifying or misrepresenting information on the records of the Corporation,
one or more of its Subsidiaries, or any of their respective affiliates;
(xi) the Participant’s physical destruction or theft of substantial property or
assets of the Corporation, one or more of its Subsidiaries, or any of their
respective affiliates;
(xii) breach of any policy of, or agreement with, the Corporation, one or more
of its Subsidiaries, or any of their respective affiliates applicable to the
Participant or to which the Participant is otherwise bound.
For purposes of this Section 7 and as to any termination of employment or
services that occurs upon or after the occurrence of a Change in Control Event,
the term “Cause” shall mean the occurrence or existence of any of the following
with respect to the Participant, as determined by a majority of the
disinterested directors of the Board:
(A) the Participant’s conviction by, or entry of a plea of guilty or nolo
contendre in, a court of competent and final jurisdiction for any crime
involving moral turpitude or any felony punishable by imprisonment in the
jurisdiction involved;
(B) whether prior or subsequent to the date hereof, the Participant’s willful
engaging in dishonest or fraudulent actions or omissions which results directly
or indirectly in any demonstrable material financial or economic harm to the
Corporation, one or more of its Subsidiaries, or any of their respective
affiliates;

 

4



--------------------------------------------------------------------------------



 



(C) the Participant’s failure or refusal to perform his or her duties as
reasonably required by his or her employer, provided that the Participant shall
have first received written notice from the employer stating with specificity
the nature of such failure or refusal and affording the Participant at least
five (5) days to correct the act or omission complained of;
(D) gross negligence, insubordination, material violation by the Participant of
any duty of loyalty to the Corporation, one or more of its Subsidiaries, or any
of their respective affiliates, or any other material misconduct on the part of
the Participant, provided that the Participant shall have first received written
notice from the Corporation stating with specificity the nature of such action
or violation and affording the Participant at least five (5) days to correct
such action or violation;
(E) the repeated non-prescription use of any controlled substance, or the
repeated use of alcohol or any other non-controlled substance which in the
Board’s reasonable determination interferes with the Participant’s service as an
officer or employee of the Corporation, one or more of its Subsidiaries, or any
of their respective affiliates;
(F) sexual harassment by the Participant that has been reasonably substantiated
and investigated;
(G) involvement in activities representing conflicts of interest with the
Corporation, one or more of its Subsidiaries, or any of their respective
affiliates;
(H) improper disclosure of confidential information;
(I) conduct endangering, or likely to endanger, the health or safety of another
employee;
(J) falsifying or misrepresenting information on the records of the Corporation,
one or more of its Subsidiaries, or any of their respective affiliates; or
(K) the Participant’s physical destruction or theft of substantial property or
assets of the Corporation, one or more of its Subsidiaries, or any of their
respective affiliates.
(f) Termination of Employment in Connection with a Change in Control Event. In
the event the Participant ceases to be employed by the Corporation or any of its
Subsidiaries as a result of either a termination of employment by the
Corporation or one of its Subsidiaries without Cause or the resignation of the
Participant for “Good Reason” (as defined below), in either case upon or within
the one (1) year period following the occurrence of a Change in Control Event
and the Participant is not eligible to Retire at the time of such termination
(i.e., Section 7(d) does not apply), the Option (to the extent outstanding and
not previously vested and exercisable) shall vest and become exercisable on the
Participant’s Severance Date and shall continue to be exercisable by the
Participant at any time within three months following the Participant’s
Severance Date. The Option, to the extent exercisable for the three-month period
following the Participant’s Severance Date and not exercised during such period,
shall terminate at the close of business on the last day of the three-month
period.
For purposes of this Section 7, the term “Good Reason” shall mean any of the
following without the Participant’s express written consent:
(i) a material diminution in the Participant’s authority, duties or
responsibilities in effect immediately prior to the Change in Control Event;
(ii) a material diminution by the Employer (as defined below) in the
Participant’s base compensation in effect immediately prior to a Change in
Control Event;
(iii) any material breach by the Corporation or the Employer of any right that
the Participant has under a written severance plan of the Corporation or the
Employer in which the Participant participates or by the Corporation or the
Employer of any written employment agreement either of them may be a party to
with the Participant; or

 

5



--------------------------------------------------------------------------------



 



(iv) the requirement by the Employer that the Participant’s principal place of
employment be relocated more than fifty (50) miles from his or her place of
employment immediately prior to a Change in Control Event;
provided, however, that any such condition shall not constitute “Good Reason”
unless both (i) the Participant provides written notice to the Corporation of
the condition claimed to constitute Good Reason within ninety (90) days of the
initial existence of such condition, and (ii) the Corporation fails to remedy
such condition within thirty (30) days of receiving such written notice thereof;
and provided, further, that in all events the termination of the Participant’s
employment with the Corporation shall not be treated as a termination for “Good
Reason” unless such termination occurs not more than one (1) year following the
initial existence of the condition claimed to constitute “Good Reason.”
For purposes of this Option Agreement, “Employer” shall mean the Corporation or
its Subsidiary employing the Participant; provided however, that nothing
contained herein shall prohibit the Corporation or another of its Subsidiaries
fulfilling any obligation of the employing entity to the Participant and for
such purposes will be deemed the act of the Employer.
(g) Continuation of Services. If the Participant’s employment with the
Corporation or any of its Subsidiaries terminates (regardless of the reason)
but, immediately thereafter, the Participant continues to render services to the
Corporation or any of its Subsidiaries as an employee, director or consultant,
such Participant’s Severance Date for purposes of the Option shall not be the
date such Participant’s employment terminates, but instead shall be the last day
that the Participant either is employed by or actually renders services to the
Corporation or any of its Subsidiaries. As provided in Section 6.1 of the Plan,
the Administrator shall be the sole judge for purposes of the Option of whether
the Participant continues to render services the Corporation or its Subsidiaries
and the date, if any, upon which such services shall be deemed to have
terminated.
(h) Exercise Period for ISOs. Notwithstanding any post-termination exercise
period provided for herein or in the Plan, the Option will qualify as an ISO
only if it is exercised within the applicable exercise periods for ISOs under,
and meets all of the other requirements of, the Code. If the Option is not
exercised within the applicable exercise periods for ISOs or does not meet such
other requirements, the Option will be rendered a nonqualified stock option.
8. Exercise of Option
The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

  •   a written notice stating the number of shares of Common Stock to be
purchased pursuant to the Option or by the completion of such other
administrative exercise procedures as the Administrator may require from time to
time;

  •   payment in full for the purchase price (the per-share exercise price of
the Option multiplied by the number of shares to be purchased) in cash, check or
by electronic funds transfer to the Corporation, or (subject to compliance with
all applicable laws, rules, regulations and listing requirements and further
subject to such rules as the Administrator may adopt as to any non-cash payment)
in shares of Common Stock already owned by the Participant, valued at their fair
market value on the exercise date, provided, however, that any shares initially
acquired upon exercise of a stock option or otherwise from the Corporation must
have been owned by the Participant for at least six (6) months before the date
of such exercise;

  •   any written statements or agreements required by the Administrator
pursuant to Section 8.1 of the Plan; and

  •   satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

 

6



--------------------------------------------------------------------------------



 



The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator.
The Option will qualify as an ISO only if it meets all of the applicable
requirements of the Code.
9. Nontransferability
The Option and any other rights of the Participant under this Option Agreement
or the Plan are nontransferable and exercisable only by the Participant, except
as set forth in Section 5.7 of the Plan. For purposes of clarity, the
Administrator has not authorized any transfer exceptions as contemplated by
Section 5.7.2 of the Plan.
10. No Right to Employment
Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Participant’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Participant
any right to remain employed by or in service to the Corporation or any
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or service, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation.
11. Rights as a Stockholder
Neither the Participant nor any beneficiary or other person claiming under or
through the Participant shall have any right, title, interest or privilege in or
to any shares of Common Stock subject to the Option except as to such shares, if
any, as shall have been actually issued to such person and recorded in such
person’s name following the exercise of the Option or any portion thereof.
12. Notices
Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the address last reflected
on the Corporation’s payroll records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Participant is no longer employed by the Corporation
or a Subsidiary, shall be deemed to have been duly given five business days
after the date mailed in accordance with the foregoing provisions of this
Section 12.
13. Arbitration
Any controversy arising out of or relating to this Option Agreement (including
these Standard Terms) and/or the Plan, their enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of their provisions, or any other controversy or claim arising out of or
related to the Option or the Participant’s employment, including, but not
limited to, any state or federal statutory claims, shall be submitted to
arbitration in Orange County, California, before a sole arbitrator selected from
Judicial Arbitration and Mediation Services, Inc., Orange, California, or its
successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator, such
arbitrator shall be selected from the American Arbitration Association, and
shall be conducted in accordance with the provisions of California Code of Civil
Procedure §§ 1280 et seq. as the exclusive forum for the resolution

 

7



--------------------------------------------------------------------------------



 



of such dispute; provided, however, that provisional injunctive relief may, but
need not, be sought by either party to this Option Agreement in a court of law
while arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the arbitrator’s award or decision is based. Any award or relief
granted by the arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with any of the matters referenced in the first sentence
above. The parties agree that Corporation shall be responsible for payment of
the forum costs of any arbitration hereunder, including the arbitrator’s fee.
The parties further agree that in any proceeding with respect to such matters,
each party shall bear its own attorney’s fees and costs (other than forum costs
associated with the arbitration) incurred by it or him or her in connection with
the resolution of the dispute. By accepting the Option, the Participant consents
to all of the terms and conditions of this Option Agreement (including, without
limitation, this Section 13).
14. Governing Law
This Option Agreement, including these Standard Terms, shall be interpreted and
construed in accordance with the laws of the State of Delaware (without regard
to conflict of law principles thereunder) and applicable federal law.
15. Severability
If the arbitrator selected in accordance with Section 13 or a court of competent
jurisdiction determines that any portion of this Option Agreement (including
these Standard Terms) or the Plan is in violation of any statute or public
policy, then only the portions of this Option Agreement or the Plan, as
applicable, which are found to violate such statute or public policy shall be
stricken, and all portions of this Option Agreement and the Plan which are not
found to violate any statute or public policy shall continue in full force and
effect. Furthermore, it is the parties’ intent that any order striking any
portion of this Option Agreement and/or the Plan should modify the stricken
terms as narrowly as possible to give as much effect as possible to the
intentions of the parties hereunder.
16. Entire Agreement
This Option Agreement (including these Standard Terms) and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Plan and this Option Agreement may be amended pursuant to
Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Participant hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.
17. Section Headings
The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

 

8